        Case 6:20-cv-01095-JR           Document 24         Filed 10/27/20      Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

RANDY L. HOGE, JR.,
                                                                         Case No. 6:20-cv-01095-JR
               Plaintiff,
                                                                                              ORDER
       v.

HEALTH SERVICES @ MARION
COUNTY JAIL,

               Defendant.

SIMON, Judge.

       Plaintiff, an adult in custody at the Eastern Oregon Correctional Institution, brings this civil

rights action pursuant to 42 U.S.C. § 1983. Currently before the court are three matters.

I.     Plaintiff's Motion for Leave to File Amended Complaint

       Plaintiff seeks leave to file an Amended Complaint naming as the sole defendant "Health

Services at Marion County." On September 11, 2020, however, plaintiff filed an Amended




1-ORDER
            Case 6:20-cv-01095-JR        Document 24         Filed 10/27/20      Page 2 of 5




Complaint naming this defendant. 1 Accordingly, the court FINDS MOOT plaintiff's Motion for

Leave to File Amended Complaint (ECF No. 17).

II.     Defendant Health Services @Marion County Jail's Motion to Dismiss

        Defendant moves to dismiss plaintiffs Amended Complaint on the basis that it fails to state

a claim upon which relief may be granted. Plaintiff was previously a pretrial detainee at the Marion

County Jail. His original Complaint named Nurse Bryan, Nurse Sarah, and Dr. Stuart as defendants,

and alleged they failed to provide medical care for plaintiff's foot condition. As noted, on September

11, 2020, plaintiff filed his Amended Complaint naming "Health Services @ Marion County Jail"

as the sole defendant. Defendant moves to dismiss on the basis that the Amended Complaint does

not allege facts establishing a policy, practice, or custom attributable to Defendant and because

plaintiff fails to specify any time period for his allegations.

        A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (I) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2) & 1915A(b).

When a plaintiff is proceeding prose, the court must construe the pleadings liberally and afford the

plaintiff the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Moreover, before

dismissing a pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff

with a statement of the complaint's deficiencies. Karim-Panahi v. Los Angeles Police Dept., 839

F.2d 621, 623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A pro



        Plaintiffwas not required to seek leave of the court to file his Amended Complaint pursuant
        1

Fed. R. Civ. P. 15(a)(l)(B).

2-0RDER
        Case 6:20-cv-01095-JR           Document 24         Filed 10/27/20      Page 3 of 5




se litigant will be given leave to amend his or her complaint unless it is clear that the deficiencies

of the complaint cannot be cured by amendment. Karim-Panahi, 839 F.2d at 623; Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000).

       To state a claim under 42 U.S.C. § 1983, a complaint must allege that a defendant, while

acting under color of state law, caused a deprivation of the plaintiffs federal rights. 42 U.S.C. §

1983; West v. Atkins, 487 U.S. 42, 48 (1988) (citations omitted); Taylor v. List, 880 F.2d 1040,

1045 (9th Cir. 1989) (citation omitted). A§ 1983 plaintiff must establish both causation-in-fact and

proximate (i.e., legal) causation. See Harperv. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

2008). Allegations regarding Section 1983 causation "must be individualized and focus on the duties

and responsibilities of each individual defendant whose acts or omissions are alleged to have caused

a constitutional deprivation." Leerv. Murphy, 844 F.2d 628,633 (9th Cir. 1988) (citations omitted).

"Sweeping conclusory allegations [regarding causation] will not suffice[.]" Id. (citation omitted).

       "Persons" under 42 U.S.C. § 1983 are state and local officials sued in their individual

capacities, private individuals and entities which act under color of state law, and/or the local

governmental entity itself. Vance v. County of Santa Clara, 928 F.Supp. 993, 995-96 (N.D. Cal.

1996). A municipal entity is liable under§ 1983 only if the plaintiff alleges his constitutional injury

was caused by employees acting pursuant to the municipality's policy or custom. Mt. Healthy City

Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274,280 (1977); Monell v. Dep't of Soc. Serv. of the City

of New York, 436 U.S. 658, 691 (1978). "Health Services @Marion County Jail" may not be held

vicariously liable under § 1983 simply based on allegedly unconstitutional acts of its employees.

Board ofCty. Comm'rs. v. Brown, 520 U.S. 397,403 (1997); Monell, 436 U.S. at 691. Instead, the

municipalities may be held liable "when execution of a government's policy or custom ... inflicts


3-0RDER
            Case 6:20-cv-01095-JR        Document 24        Filed 10/27/20      Page 4 of 5




the injury." Monell, 436 U.S. at 694. Plaintiff does not allege facts supporting a claim that the

actions allegedly taken by county employees in this case amounted to execution of a government

policy or custom. Accordingly, plaintiff does not state a claim against "Health Services @ Marion

County Jail" upon which relief may be granted, and plaintiffs Amended Complaint is DISMISSED.

III.    Plaintiff's "Request to the Courts"

       Finally, plaintiff filed a "Request to the Courts" (ECF No. 19), which the court construes as

a motion to compel defendants to respond to plaintiffs first set of interrogatories. Plaintiffs request

is improper because answers and objections to plaintiffs interrogatories were not yet due on the date

plaintiff filed his request and because plaintiff may not submit interrogatory requests to non-parties.

See Fed. Riv. Civ. P. 33, 45. 2 Accordingly, the court DENIES plaintiffs Request (ECF No. 19).

                                          CONCLUSION

       For these reasons, the court FINDS MOOT plaintiffs Motion for Leave to File Amended

Complaint (ECF No. 17) and DENIES plaintiffs Request to the Courts (ECF No. 19).

       The court GRANTS defendant's Motion to Dismiss (ECF No. 16) and DISMISSES

plaintiffs Amended Complaint. Plaintiff may file a Second Amended Complaint, curing the

deficiencies noted above, within 30 days of the date of this Order. Plaintiff is advised that his

Second Amended Complaint must specifically include (1) the names of the persons who caused or

personally participated in causing the alleged deprivation of his constitutional rights, (2) the dates

on which the conduct allegedly took place, and (3) the specific conduct Plaintiff alleges is

unconstitutional. Plaintiff is advised that the Second Amended Complaint will operate as a complete


        Plaintiffs request also fails to comply with Local Rule 37-1, which requires that a motion
        2

to compel an answer to interrogatories must include the pertinent interrogatory and any pertinent
responses and/or objections, together with the legal arguments of the party.

4-0RDER
        Case 6:20-cv-01095-JR           Document 24        Filed 10/27/20      Page 5 of 5




substitute for the Amended Complaint, not as a supplement. Plaintiff is cautioned that failure to file

a Second Amended Complaint will result in the dismissal of this proceeding.

       IT IS SO ORDERED.
                          v
       DATED this     -i,f day of October, 2020.


                                             ~  1c ae . 1mon
                                               United States District Judge




5-ORDER
